NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


KURT A. STEPHENS,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )      Case No.   2D17-3414
                                        )
DITECH FINANCIAL, LLC,                  )
                                        )
             Appellee.                  )
                                        )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Collier County; Hugh D. Hayes, Judge.

Samantha Neides of Loan Lawyers,
LLC, Fort Lauderdale, for Appellant.

Jason F. Joseph and April Stone of
Tromberg Law Group, P.A., Boca Raton,
for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.